Citation Nr: 0933394	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2002 for a grant of service connection for bilateral 
photophobia.

2.  Entitlement to an effective date earlier than June 16, 
2000 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
November 1984 in the U.S. Marine Corps and from May 1987 to 
July 1996 in the U.S. Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for bilateral photophobia with an assigned 30 
percent rating effective March 4, 2002 and awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) effective June 16, 
2000. 

The Veteran testified at hearings before RO personnel in June 
2002, November 2003, and March 2004; he also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2004.  Transcripts of the hearings are of 
record.  

In November 2004 and May 2006 the Board remanded the appeal 
for further development.

In November 2006 the Veteran testified at another 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In March 2007, the Board denied the claims.  The Veteran 
appealed the Board's action to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court remanded the case to the Board pursuant to a 
July 2008 Joint Motion for Remand.  The parties agreed that 
the Board erred in deciding the claims on appeal in a March 
2007 decision because they were inextricably intertwined with 
the issue of whether revision of the original evaluation of 
Fuch's heterochromatic iridocyclitis of the left eye 
effective July 10, 1996 was warranted due to clear and 
unmistakable error.  The parties also agreed that the Board's 
March 2007 decision provided inadequate reasons and bases for 
its finding that the Veteran's original claim for service 
connection for "loss of vision" did not include a claim for 
photophobia, a disorder that the Veteran was noted to have in 
service.

In May 2007 the RO issued a statement of the case related to 
the inextricably intertwined issue of whether revision of the 
original evaluation of Fuch's heterochromatic iridocyclitis 
of the left eye effective July 10, 1996 was warranted due to 
clear and unmistakable error (CUE).  The RO determined that 
no revision was warranted because no CUE existed based on the 
evidence of record, and the RO returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The claim for entitlement to service connection for 
photophobia (claimed as photosensitivity) was received by VA 
on May 9, 2002; there is no evidence of any earlier formal or 
informal claim, or written intent to file such a claim.

3.  The Veteran's formal claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was received by VA on 
March 13, 2001.

4.  In a September 2002 rating decision, the RO granted 
entitlement to a TDIU rating, effective from June 16, 2000.

5.  The record does not contain medical evidence showing that 
the Veteran was unemployable due to his service-connected 
disabilities at any time prior to June 16, 2000.
CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
March 4, 2002 for the grant of service connection for 
photophobia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for the award of an effective date prior to 
June 16, 2000 for the establishment of entitlement to a TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for earlier effective 
dates for the award of service connection for photophobia and 
for a TDIU rating were received in May 2002 and March 2001, 
respectively.  Thereafter, he was notified of the general 
provisions of the VCAA by the Appeals Management Center (AMC) 
in correspondence dated in November 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in February 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, VA 
treatment records that include VA examination reports, and 
records from the Social Security Administration (SSA) have 
been obtained and associated with his claims file.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Preliminary Matter - Substantive Appeal

The Board observes that the Veteran was notified in 
correspondence dated in May 2004 that he needed to submit a 
completed VA Form 9 (substantive appeal) if he disagreed with 
the denial of his claim for an effective date earlier than 
March 4, 2002 for service connection for photophobia 
following the issuance of a statement of the case dated in 
May 2004.  None was received.  Similarly, although the 
Veteran continued to submit multiple, lengthy communications 
to the RO concerning this claim, none appears to contain an 
explicit substantive appeal.  Nevertheless, inasmuch as the 
VA has taken actions to indicate to the appellant that the 
issue is on appeal, and it took no steps to close the appeal, 
the requirement that there be a substantive appeal is deemed 
waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) 
(holding that the filing period for a substantive appeal in a 
claim for VA benefits is not jurisdictional, and VA may waive 
any issue of timeliness in the filing of a substantive 
appeal, either explicitly or implicitly).
Laws and Regulations - Service Connection Effective Date

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).
The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the Board was not 
required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  

In addition, the Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 
U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992).  

VA's statutory "duty to assist" includes a liberal reading 
of issues raised in all documents or oral testimony.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such 
review of all documents and oral testimony reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).

In Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the 
Court held that the decision of a Social Security disability 
claim "cannot be ignored and to the extent its conclusions 
are not accepted, reasons or bases should be given 
therefore."  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
448; Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(determination by SSA that a claimant is entitled to 
disability benefits is relevant to VA determination of 
severity of veteran claimant's disability and is not stale 
for purposes of making that determination since SSA 
continuously reviews eligibility for disability benefits).

Factual Background and Analysis - Earlier Effective Date for 
Photophobia

The Veteran and his representative contend that he is 
entitled to an effective date earlier than March 4, 2002 for 
the award of service connection for bilateral photophobia, 
asserting that the RO should have liberally construed his 
August 1996 claim for service connection for "loss of 
vision" to include photophobia.  "Photophobia" is the 
"abnormal visual intolerance of light."  Pierce v. 
Principi, 18 Vet. App. 440 (2004).

Service treatment records show that the Veteran began to have 
ocular problems, especially in the left eye, beginning in 
1991, and he ultimately was medically discharged from service 
due to left eye disabilities.  While the Veteran was seen on 
numerous occasions during service for eye problems, service 
treatment records specifically document complaints of 
photosensitivity on only three occasions: in a treatment 
record dated in November 1991, he "denie[d] photophobia - 
states ok had been photophobic [each eye]."  In an eyewear 
prescription order dated in October 1993, the Veteran 
requested the lightest tint due to light sensitivity.  In a 
narrative summary for the purpose of an Initial Medical Board 
dated in November 1995, the Veteran's current complaints 
included left eye pain, decreased night vision, lack of depth 
perception, photophobia, and decreased visual acuity.  
Photophobia was shown on physical examination.  To summarize, 
the Veteran complained during service of symptoms of 
photophobia, or sensitivity to light, in October 1991, 
October 1993, and November 1995.    

In the Veteran's first post-service formal claim for service 
connection dated in August 1996, the Veteran identified 
multiple disabilities for which he was seeking benefits, 
including "loss of vision."

In a VA ophthalmology examination report dated in October 
1996, the Veteran's current complaints included decreased 
vision and TMB [transient monocular blindness] left eye on 
rising from bend.  The assessment was Fuch's dystrophy left 
eye, iridocyclitis (heterochromic) left eye, cataract left 
eye, floaters left eye, and myopia and astigmatism in each 
eye.

In a rating decision dated in November 1996, the RO awarded 
service connection for six disabilities, including Fuch's 
heterochromatic iridocyclitis [left] eye (claimed as loss of 
vision), and assigned an initial 10 percent rating effective 
July 10, 1996.  The Veteran was notified of the decision in a 
separate letter dated in November 1996, he did not appeal any 
aspect of that rating decision, and it became final.

In March 2000, the Veteran filed a claim for a rating in 
excess of 10 percent for service-connected Fuch's 
heterochromatic iridocyclitis, stating "I wish to increase 
my disability for service-connected eyes.  Basically lost 
vision (20-60) left eye."

In a VA eyes examination report dated in July 2000, the 
Veteran provided a subjective history of progressive 
worsening in the vision in the left eye and an increase in 
glare due to lights and sunlight in the left eye.  Following 
an examination, the impression was healthy right eye and 
Fuch's heterochromic iridocyclitis syndrome left eye with 
increased intraocular pressure, dense posterior subcapsular 
cataract, and neovascularization of the iris.

In a rating decision dated in July 2000, the evaluation for 
Fuch's heterochromatic iridocyclitis of the left eye was 
increased to 40 percent effective March 29, 2000, the date 
that the Veteran's claim for an increase was received.  He 
was notified of the decision in a separate letter dated in 
August 2000, he did not appeal any aspect of that rating 
decision, and it became final.

In a rating decision dated in October 2000, the evaluation 
for service-connected residuals of an umbilical hernia was 
increased to 20 percent effective June 16, 2000, the date on 
which the Veteran's claim for an increase for this disability 
was received.  In a notice of disagreement for the 20 percent 
evaluation for service-connected residuals of an umbilical 
hernia received in March 2001, the Veteran also described his 
left eye vision loss, nonexistent depth perception, and 
stated that he was extremely photosensitive.

A VA eye examination report dated in May 2001 contained no 
complaints or findings of photophobia.
VA eye clinic records dated in May 2001 contained no 
complaints of findings of photophobia.

Private treatment records from Allegheny Ophthalmic and 
Orbital Associates dated from May 2000 to June 2001, 
including a treatment summary from the Veteran's retina and 
vitreous specialist, T. V., M.D., contained no complaints or 
findings of photophobia.

In written correspondence received in July 2001, the Veteran 
described dissatisfaction with medical treatment for his 
service-connected left eye disability, but did not mention 
any problem with photophobia.  

In a rating decision dated in September 2001, the evaluation 
for each of the Veteran's service-connected disabilities was 
continued at the current rate, a TDIU rating was denied, and 
entitlement to service connection for tinnitus was denied.  A 
notice of disagreement with the denial of a TDIU was received 
in May 2002.  In an accompanying statement, the Veteran 
pointed out that there was no mention of his "very extreme 
photosensitivity state of both eyes" in the [May 2001] VA 
[eyes] examination report or in the discussion of "reasons 
and bases" in the [September 2001 rating decision].  He 
stated that he knew his photosensitivity was mentioned 
several times in his military, civilian, and VA treatment 
records, and that he was denied vocational rehabilitation 
educational benefits for a multi-media web design program due 
to his photosensitivity disorder.  In addition, he enclosed a 
statement from T. V., M.D., from Allegheny Ophthalmic & 
Orbital Associates dated March 4, 2002, which explained that 
the Veteran currently experienced extreme photosensitivity in 
both natural and artificial light situations and that it 
undoubtedly caused a great deal of inflammation, discomfort, 
pain, and tearing.

The RO construed the Veteran's May 2002 statements about 
photosensitivity as a claim for service connection for 
photophobia and provided him with a VA examination.

In a VA eyes examination report dated in July 2002, the 
Veteran stated that his current main problem was severe 
photophobia, the etiology for which is unknown.  The 
impression included current severe photophobia with tearing 
requiring special pigmented spectacles; the etiology of this 
photophobia was totally unknown.

In a rating decision dated in September 2002, the claim for 
service connection for bilateral photophobia was denied, 
noting that service treatment records were negative as to 
complaint of or treatment for photophobia.  The Veteran 
disagreed and provided a copy of the October 1991 service 
treatment record documenting his complaint of right eye light 
sensitivity.

In a September 2002 addendum to the July 2002 VA eyes 
examination report, the examiner reported that "in response 
to the Veteran's phone call to me of today, I am willing to 
amend my report."  The impression was amended to read: 
"current severe photophobia with tearing requiring special 
pigmented spectacles; the etiology of this photophobia is 
totally unknown, but it is possible that the photophobia is 
in some way related to the Fuch's heterochromic 
iridocyclitis."

In a second rating decision dated in September 2002, the RO 
awarded service connection for photophobia on a direct basis 
(rather than as secondary to service-connected Fuch's 
heterochromatic iridocyclitis) and assigned a 30 percent 
rating effective March 4, 2002, the date of the statement 
from T. V., M.D., indicating that the Veteran was currently 
experiencing extreme photosensitivity.  

Based on the evidence of record the Board finds that 
entitlement to an effective date earlier than March 4, 2002 
is not warranted for service connection for photophobia.  
First, the Board finds that none of the communications from 
the Veteran received within one year after separation from 
service when read liberally demonstrates any intention to 
apply for benefits for photophobia, or sensitivity to light.  
Rather, before his discharge from service he described his 
intention to apply for service connection for "decreased 
vision left eye 20/50," and one month after discharge he 
applied for service connection for "loss of vision."  At no 
time within the year after discharge from service did he 
describe an intention to seek VA benefits for any eye 
disability other than loss of vision, including on VA 
examination in October 1996.  The Board finds that his 
description of the benefit he sought was consistent and 
clear:  he wanted compensation for vision loss in his left 
eye.  
Second, although the November 1996 rating decision, which 
awarded service connection for left eye Fuch's heterochromic 
iridocyclitis, compensating him for left eye vision loss, did 
not specifically address the three in-service complaints of 
photophobia, the issue as construed by the RO (left eye 
vision loss) was adjudicated, and the Veteran was 
appropriately notified of that determination.  He expressed 
no subsequent timely disagreement from that decision nor did 
he seek to clarify the specific issue addressed in the rating 
decision.  The Federal Circuit has held that "where an RO 
renders a decision on a veteran's claim for benefits but 
fails to address one of the claims, that decision is final as 
to all claims; the RO's failure to address the implied claim 
'is properly challenged through a [clear and unmistakable 
error] motion,' not a direct appeal."  DeShotel v. 
Nicholson, 457 F.3d 1258 (2006) (quoting Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (2005)).  

Therefore, an effective date from the day following 
separation from service is not warranted because within the 
year after separation from service the Veteran expressed no 
intention to apply for benefits for a photophobia disability, 
and VA is not required to conjure up or prognosticate such an 
issue when the Veteran clearly expressed a clear intention to 
apply for benefits for left eye vision loss.  In reaching 
this decision, the Board does not dispute the Veteran's 
assertions that he has experienced symptoms of photophobia in 
service or after service.  Nonetheless, because the Veteran's 
claim was not received within one year after separation from 
service, applicable legal criteria prohibit assigning an 
effective date from the day following separation from active 
service as he has requested.  

The Board also finds that an effective date for the award of 
service connection prior to March 4, 2002 based on 
correspondence and medical evidence received more than a year 
after discharge from service is not warranted for similar 
reasons.  In March 2000 the Veteran requested an increased 
rating for "lost vision (20-60) left eye" (service-
connected Fuch's heterochromic iridocyclitis), and the RO 
increased the rating from 10 to 40 percent effective March 
29, 2000.  Again, although the RO appropriately notified him 
of that determination, he expressed no subsequent timely 
disagreement of that decision, nor did he seek to clarify the 
specific issue addressed in the rating decision.

The only other statements suggestive of any photophobia 
problem that were made prior to March 4, 2002 included a 
report of an "increase in glare due to lights and sunlight 
in the left eye" made during a July 2000 VA eyes 
examination, and a statement with his claim for a TDIU in 
March 2001 that the vision he had remaining is "extremely 
photosensitive."  Unfortunately, while these statements 
reflect that he is identifying a physical problem that he is 
competent to report, they do not reasonably reveal that he 
was seeking any particular benefit or evidencing a belief in 
entitlement to any benefit with respect to increased glare or 
photosensitivity.  See 38 C.F.R. § 3.1(p) (2008).  Therefore, 
the Board finds that these statements cannot reasonably be 
construed as a claim for service connection for photophobia.

Finally, the Board observes that the RO granted service 
connection for photophobia earlier than was warranted.  When 
a claim for service connection is received more than a year 
after separation from service, the effective date of the 
award of disability benefits is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2008).  In this case, the RO found that 
entitlement arose on March 4, 2002, the date that T. V., 
M.D., reported that the Veteran was currently experiencing 
extreme photosensitivity.  The Veteran's claim for service 
connection for photosensitivity was not received until May 9, 
2002.  Under federal regulations, the proper effective date 
for the award of service connection for photophobia is May 9, 
2002 because his claim for disability benefits for 
photophobia was received after the date entitlement arose.  
However, the RO awarded entitlement to service connection 
from the date entitlement arose, and the Veteran in turn 
received disability benefits to which he was not entitled for 
a brief period.  While the March 4, 2002 effective date will 
not be disturbed, the claim for an effective date earlier 
than March 4, 2002 for the award of service connection for 
photophobia must be denied because the claim is clearly not 
supported by the evidence of record.   

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than March 
4, 2002 for service connection for photophobia.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's earlier effective date claim.  Because the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

Laws and Regulations - TDIU Effective Date

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).  Date of receipt means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2008).

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(o)(1) (2008); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).
Harper, 10 Vet. App. at 126.

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2008).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2008).  Generally, the informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2008).  However, an informal claim for TDIU need not be 
specifically labeled as such.  Indeed, the United States 
Court of Appeals for the Federal Circuit has held that VA has 
a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16 (2008).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  38 C.F.R. § 
4.16(a) (2008).  However, failure to satisfy these percentage 
standards is not an absolute bar to an award of TDIU.  38 
C.F.R. § 4.16(b) (2008).  Rather, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Id.

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Factual Background and Analysis - Earlier Effective Date for 
TDIU

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to June 16, 2000 is not warranted for the assignment of 
a TDIU rating.

In this case, a review of the record shows that on March 13, 
2001, the RO received the Veteran's claim for entitlement to 
TDIU.  He indicated that in the last five years he had worked 
part-time for the U.S. Census Bureau from May to August 2000, 
and he had been working part-time for Vacair Co. since April 
2000.  He reported that since he had become too disabled to 
work, he tried to obtain employment as a truck driver in 
October 2000 and that he had applied for numerous federal 
electronics apprenticeship programs throughout 2000.  He 
completed four years of high school.

The Veteran's service-connected disabilities at the time of 
his March 2001 claim included Fuch's heterochromatic 
iridocyclitis of the left eye (40 percent), depression (30 
percent), residuals of an umbilical hernia (20 percent), low 
back pain (0 percent), hearing loss (0 percent), and a 
residual right knee disability (0 percent). The combined 
service-connected disability rating was 70 percent, effective 
June 16, 2000, which was the effective date that the 
Veteran's service-connected umbilical hernia was increased to 
20 percent.

In a VA eyes examination report dated in July 2000, the 
Veteran's recent treatment for intraocular pressure was 
noted, and his current complaints included worsening vision 
in the left eye and an increase in glare due to lights and 
sunlight in the left eye.  The impression was healthy right 
eye and Fuch's heterochromic iridocyclitis syndrome left eye 
with increased intraocular pressure, dense posterior 
subcapsular cataract and neovascularization of the iris 
[cataractous changes].  The examiner indicated that the 
treatment records showed that the Veteran's Fuch's 
heterochromic iridocyclitis and the complications of 
increased intraocular pressure and cataract have been 
progressing over a long period of time since first diagnosed 
in 1991.

In a letter dated in August 2000, the RO informed the Veteran 
that he may be entitled to compensation at the 100 percent 
rate if he is unable to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities.  If he believed that he qualified, he was 
instructed to complete and return the enclosed application 
for Increased Compensation Based on Unemployability.

In a VA digestive conditions examination report dated in 
September 2000, the Veteran's medical history included 
surgery in 1998 after an omphalocele was discovered.  The 
diagnosis was recurrent omphalocele with ventral hernia and 
diastasis of the rectus muscle medially, right and left 
sides.

In a rating decision dated in October 2000, the evaluation 
for service-connected residuals of an umbilical hernia was 
increased to 20 percent effective June 16, 2000, the date on 
which the Veteran's claim for an increase for this disability 
was received.  Accordingly, the combined rating for his 
service-connected disabilities was increased to 70 percent 
effective June 16, 2000, and the evaluation for Fuch's 
heterochromatic iridocyclitis of the left eye remained at 40 
percent.  

In a VA initial psychological evaluation dated in October 
2000, the Veteran described experiencing depressive symptoms 
beginning in 1996 during a "nasty" divorce and due to a 
left eye disability.  He stated that over the past four years 
he has been "drinking and drugging" to cope with depressive 
symptoms, he had trouble getting out of bed in the morning to 
go to work, and he endorsed decreased "industriousness" at 
work.  He expressed a desire to seek treatment at this time 
because he felt that he had "wasted" the past four years of 
his life due to his depressive symptoms and substance use.  
He indicated that he was working in various bars and night 
clubs in Virginia Beach since his military discharge, and 
since moving to Pennsylvania in 2000 had been working part-
time doing plane maintenance.  He described his current 
employment as stable, but he was only "doing the minimum."  
The diagnosis was depressive disorder not otherwise specified 
and polysubstance abuse.

The Veteran's claim for a TDIU was received on March 13, 
2001.  In an accompanying notice of disagreement with the 20 
percent rating for residuals of umbilical hernia, he reported 
that he had not worked full-time since his hernia surgery.  
He also stated that due to vision requirements in federal and 
state agencies and pre-employment physicals in the private 
sector, pursuing employment in his career field had proved 
impractical and in some instances impossible.  

A response from the Census Bureau dated in June 2001 
confirmed that the Veteran worked between 10 and 40 hours per 
week between late April and July 2000 performing door-to-door 
interviews.  Lack of work was cited as the reason for 
termination.  No concessions by reason of disability were 
identified.  Employment information from Vacair Co. was also 
received in June 2001, which showed that the Veteran 
currently worked as a building maintenance and aircraft 
maintenance assistant, working 20 to 30 hours per week since 
March 2000.  The employer reported that no concessions were 
made to the Veteran by reason of disability.

In a rating decision dated in September 2001, the evaluation 
for each of the Veteran's service-connected disabilities was 
continued at the current rate, a TDIU rating was denied, and 
entitlement to service-connection for tinnitus was denied.  
The decision explained that the Veteran had not been found 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities and was 
considered capable of gainful employment.  

In July 2002 the Veteran's employer submitted amended 
employment verification information, this time indicating 
that the Veteran had started working for the company in May 
2000, was currently working approximately three days per week 
for a total of 14 hours weekly, had earned approximately 
$11,000 in the last 12 months, and had lost more than two 
months of work due to his disabilities in the last 12 months.  
In a narrative statement, the Veteran's employer explained 
that the Veteran pointed out that information concerning 
concessions was not filled in properly in the previous 
employment verification.  The employer described his 
observations of the Veteran's difficulties on the job due to 
his severe vision problems and indicated that he allowed the 
Veteran to manage his own schedule to deal with his vision 
problems.  He further explained that the previous report that 
the Veteran worked 20 to 30 hours per week was an average of 
his overall hours in the past 12 months.

In a September 2002 rating decision the RO awarded a TDIU 
rating effective June 16, 2000, the date that he initially 
met schedular requirements for individual unemployability 
based on his service-connected disabilities.  The RO 
concluded that the employer information received in July 2002 
showed that the Veteran was marginally employed, as he was 
working 14 hours weekly during the last 12 months (prior to 
July 2002) and had lost approximately two months as a result 
of his disability.

Thereafter, records from SSA were associated with the VA 
record in 2005.  In a fully favorable administrative decision 
dated in September 2003, the SSA determined that the Veteran 
had not been engaged in substantial gainful employment since 
December 15, 2001 and that the Veteran had the following 
severe impairments: chronic Fuch's heterochromic 
indocyclitis, left eye; glaucoma; ventral hernia; and 
depression.

The Veteran contends that he is entitled to an effective date 
earlier than June 16, 2000 for the award of TDIU.  More 
specifically, he asserts that evidence of record documents 
that he was unable to obtain or maintain substantially 
gainful employment since his discharge from service in 1996.

However, the Board finds that the earliest date of receipt 
for a current claim of entitlement to a TDIU rating by the RO 
was on March 13, 2001.  Accordingly, the earliest possible 
date of entitlement for a TDIU is March 13, 2000, based on 
the date of receipt of the Veteran's TDIU claim.  38 C.F.R. § 
3.400(o)(2) (2008).  As the Veteran was already awarded a 
TDIU rating effective June 16, 2000, nearly nine months prior 
to his March 13, 2001 claim, the issue here is restricted to 
the period between March 13, 2000 and June 16, 2000.  

Evidence received prior to the claim cannot be construed as a 
claim for entitlement to a TDIU rating, as the Veteran had 
only filed claims for entitlement to service connection for 
multiple disabilities and increased ratings for some of those 
disabilities, and did not submit any evidence of 
unemployability until March 13, 2001.  The file did contain a 
VA initial psychological evaluation dated in October 2000 in 
which the Veteran attributed "wasting" the previous four 
years of his life to his service-connected depression and 
non-service-connected substance use.  However, the record 
does not contain a document filed with the RO earlier than 
March 13, 2001 that indicated an intent, express or implied, 
to apply for a TDIU rating.

In conclusion, the Board finds that the Veteran's claim for a 
TDIU was received in March 2001.  The RO awarded a TDIU 
effective June 16, 2000, the date that the Veteran was shown 
to have two or more disabilities, with at least one 
disability ratable at 40 percent or more (Fuch's 
heterochromatic iridocyclitis rated 40 percent disabling), 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  Therefore, it became factually ascertainable that 
entitlement to a TDIU rating was warranted effective June 16, 
2000.  38 C.F.R. § 3.400(o)(2) (2008).

Moreover, none of the medical evidence of record shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred so as to warrant entitlement to a TDIU 
rating during the one-year time period before March 13, 2001.  
The record does not contain a medical finding that the 
Veteran became unemployable due to service-connected 
disabilities within one year before March 13, 2001.

In this case, the record does not provide a basis for 
assignment of an effective date earlier than June 16, 2000.  
Neither an earlier claim for TDIU, nor objective medical 
evidence that the Veteran became unemployable due to service-
connected disabilities alone during the year preceding June 
16, 2000, is contained in the record.  Therefore, the 
assignment of an effective date earlier than June 16, 2000 is 
not warranted.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the 
Veteran's earlier effective date claim for a TDIU rating.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than March 4, 2002 
for a grant of service connection for bilateral photophobia 
is denied.

Entitlement to an effective date earlier than June 16, 2000 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


